Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 remain for examination.  Claims 1, 8 and 14 and 16 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/29/2022 has been entered. 

Response to Arguments
Applicant's arguments with respect to amended claims have been fully considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9, 12-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffield (U.S. Patent Application Publication 20220167161 A1) in view of Beyer (U.S. Patent 9467838 B2) in further view of Lalwaney US 20170289788 A1.
As to claim 1, Sheffield teaches a remote server configured to communicate with a client device and an Internet of Things (IoT) device, the remote server comprising (Sheffield Fig. 1, Pa. [0118]) [ See Fig. 1, the electronic device may comprise an Internet-of-Things (IoT) device in communication with a network 110]: a processor; a non-transitory storage medium; and instructions stored in the non-transitory storage medium, the instructions being executable by the processor to (Sheffield Pa. [0121]) [processor 128, memory 130, and/or functional component 120 may be contained within a single device or chip or may alternatively be separate components within the electronic device 102.]: in response to receiving a user command from the client device to lock the IoT device (Sheffield Pa. [0121]) [methods for issuing commands (e.g., lock/unlock commands) to an electronic device as well as techniques for transferring a device key to a user device associated with a user who has gained authorization to issue commands to the electronic device (e.g., by making a purchase of the electronic device)], transmitting to the IoT device i), a command to reduce full functionality of the IoT device by at least partially inhibiting functionality of the IoT device; receive a response from the IoT device acknowledging that the remote device has executed the command to at least partially inhibit the functionality of the IoT device (Sheffield Pa. [0047]) [when the command to lock the electronic device is issued and authenticated using a device key, the signal may instructor cause the benefit denial element 122 to disable one or more functions of the electronic device (e.g., by preventing the flow of power through the power interruption element 134 from the power supply to one or more functional components of the electronic device], and transmit to the IoT device i) a command to return to the full functionality of the IoT device (Sheffield Pa. [0052]) [the unlocking information can include any information usable to the electronic device 102 to validate ownership or proper possession thereof. Based on the unlocking information, if the ownership or proper possession is validated, the electronic device 102 can unlock at least one of its functions such that this function is activated and becomes operational]
It is noted that Sheffield does not appear explicitly disclose create and assign an ad hoc password to the IoT device; and ii) the ad hoc password; and ii) the ad hoc password. 
However, Beyer discloses create and assign an ad hoc password to the IoT device; and ii) the ad hoc password; and ii) the ad hoc password (Beyer Col.3 Lines 43-45) [establishing an ad hoc password protected digital and voice network that can be temporarily set up or longer lasting in nature]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Beyer to the technic of the remote server system of Sheffield would have yield predictable results and resulted in an improved system, namely, a system that would a remote Server that enable a user to quickly establish a communication network of IOT participants having a common temporary ad hoc network using mobile wireless communication devices (Beyer Col1. 1)
Furthermore, it is noted that the combination Sheffield and Beyer does not appear explicitly disclose remotely change a profile on an eSIM card embedded in the IoT device.
However, Lalwaney discloses remotely change a profile on an eSIM card embedded in the IoT device (Pa. [0077]) [standards developed for eSIM capable devices include operations for remote provisioning (e.g., the ability to remotely change the SIM profile on a deployed SIM). The eSIM provisioning allows for remotely (e.g., over-the-air (OTA)) enabling/disabling an operator profile thus enabling a change of active operator. Also, eSIM provisioning enables remotely deleting or updating an operator profile within a eUICC, and facilitates secure over the air management of mobile operator credentials within a SIM. The eSIM provisioning also provides the ability to remotely change the SIM profile without requiring the SIM to be physically removed or utilize a multi-SIM capability (e.g., dual-SIM) provided by the device. Remote provisioning may be implemented on both embedded SIMs and traditional removable SIMs]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Lalwaney to the technic of the remote server system of Sheffield and Beyer would have yield predictable results and resulted in an improved system, namely, a system that identifying one or more parameters based on information from the eSIM, selecting a configuration package based on the identified one or more parameters, and installing and activating the configuration settings and software associated with the at least one device feature (Lalwaney Pa. [0005])

As to claim 3, the combination Sheffield and Beyer teaches wherein the command to at least partially inhibit the functionality of the IoT device (Sheffield Pa. [0047]) [when the command to lock the electronic device is issued and authenticated using a device key, the signal may instructor cause the benefit denial element 122 to disable one or more functions of the electronic device (e.g., by preventing the flow of power through the power interruption element 134 from the power supply to one or more functional components of the electronic device] and the ad hoc pass word are transmitted substantially simultaneously the remote server (Beyer Col.3 Lines 43-45) [establishing an ad hoc password protected digital and voice network that can be temporarily set up or longer lasting in nature]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Beyer to the technic of the remote server system of Sheffield would have yield predictable results and resulted in an improved system, namely, a system that would a remote Server that enable a user to quickly establish a communication network of IOT participants having a common temporary ad hoc network using mobile wireless communication devices (Beyer Col1. 1)

As to claim 5, the combination Sheffield and Beyer teaches wherein the at least partially inhibiting the functionality of the IoT device comprises locking the IoT device (Sheffield Fig. 1, Pa. [0009]) [he electronic device is then placed into a locked state, which prevents the electronic device from being used] 

As to claim 6, the combination Sheffield and Beyer teaches wherein the remote server comprises a portion of a wireless communication network (Sheffield Fig. 1, Pa. [0046]) [radio frequency or wireless communication protocols such as Bluetooth, Bluetooth low-energy (BLE), a wireless local area network (e.g., WiFi)]

As to claim 7, the combination Sheffield and Beyer teaches wherein the remote server comprises a portion of the Internet (Sheffield Fig. 1, Pa. [0066]) [communicate via any suitable communication medium (including the internet), using any suitable communication protocol]

As to claim 8, claim 8 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.

As to claim 9, claim 9 recites the claimed that contain respectively similar limitations as claim 5, therefore; it is rejected under the same rationale.

As to claim 12, claim 12 recites the claimed that contain respectively similar limitations as claim 3, therefore; it is rejected under the same rationale.

As to claim 13, claim 13 recites the claimed that contain respectively similar limitations as claim 6, therefore; it is rejected under the same rationale.

As to claim 14, claim 14 recites the claimed that contain respectively similar limitations as claim 1, therefore; it is rejected under the same rationale.

As to claim 16, claim 16 recites the claimed that contain respectively similar limitations as claim 3, therefore; it is rejected under the same rationale.

As to claim 18, claim 18 recites the claimed that contain respectively similar limitations as claim 5, therefore; it is rejected under the same rationale.

As to claim 19, claim 19 recites the claimed that contain respectively similar limitations as claim 6, therefore; it is rejected under the same rationale.

As to claim 20, the combination Sheffield and Beyer teaches wherein the remote device comprises an Internet of Things (IoT) device.

Claims 2, 4, 10-11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sheffield (U.S. Patent Application Publication 20220167161 A1) in view of Beyer (U.S. Patent 9467838 B2), in further view of Lalwaney US 20170289788 A1, U.S. PG-Pub. No. 2013/0252585 A1 (hereinafter "Moshir").
As to claims 2/10/15, the combination Sheffield, Beyer and Lalwaney teaches in response to the transmitting of the command to return to the full functionality of the IoT device (Sheffield Pa. [0052]) [the unlocking information can include any information usable to the electronic device 102 to validate ownership or proper possession thereof. Based on the unlocking information, if the ownership or proper possession is validated, the electronic device 102 can unlock at least one of its functions such that this function is activated and becomes operational]
It is noted that the combination Sheffield and Beyer does not appear explicitly disclose
the remote server wherein the instructions are further executable by the processor to receive a geolocation to the2 Atty. Ref. No.1007.1028.USUTLExaminer: Lagor, Alexander Application No.: 16/998,723Art Unit: 2491remote server.
However, Moshir discloses the remote server wherein the instructions are further executable by the processor to receive a geolocation to the2 Atty. Ref. No.1007.1028.USUTLExaminer: Lagor, Alexander Application No.: 16/998,723Art Unit: 2491remote server (Moshir Pa. [0141]) [“In various embodiments, GPS coordinates or other location data may be transmitted as a secure SMS message from module 72 on phone 41 to module 61 on server 15.” and ¶194: “may provide the GPS coordinates of the phone (e.g., to module 61 on server 15) at regular intervals”).]
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Sheffield, Beyer and Lalwaney by incorporating the feature of transmitting a geolocation (e.g. GPS) to a remote server as disclosed in Moshir and be motivated by preventing a “user who might not be authorized … from accessing information” (see ¶194).

As to claims 4/11/17, the combination Sheffield, Beyer and Moshir teaches wherein the instructions are further executable by the processor to: receive a message from the IoT device indicating that the IoT device is moving; and in response to receiving the message, transmit a notifying message to the client device(Moshir Pa. [00234]) [when the first phone moves into another area, when new information becomes available, or the like.]
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Chang by incorporating the feature of transmitting a geolocation (e.g. GPS) to a remote server as disclosed in Moshir and be motivated by preventing a “user who might not be authorized … from accessing information” (see ¶194).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVANS DESROSIERS/Primary Examiner, Art Unit 2491